DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 44-45, 47-59, 67-71 are currently pending.  
Priority:  This application is a CON of 14/466,741 (08/22/2014 now ABN).
IDS:  The IDS dated 5/3/22 was considered.
Election/Restrictions
Applicant affirmed the election without traverse to prosecute the invention of Group I, claims 44-59.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118) and Fodor et al. (US20110160078). 
Regarding claim 44, Myllykangas teaches:
A method for targeted genetic analysis of cell-free DNA (cfDNA) (claims 1-3, 8; Fig. 1; [0012]; [0081]: “targeted DNA sequencing; claim; cfDNA is equivalent to [0026]: “nucleic acid samples used herein may be complex in that they contain multiple different molecules that contain sequences. Fragmented genomic DNA and cDNA”) comprising: 
(a) hybridizing one or more capture probe modules to a target genetic locus in a tagged cfDNA library to form one or more tagged cfDNA-capture probe module complexes (claim 1b), 
wherein the one or more capture probe modules hybridizes to a specific DNA target region, wherein the one or more capture probe modules is not immobilized to a surface,  (claim 1b; claim 7: “said selection oligonucleotide comprises a binding site for a sequencing primer”); and
wherein the tagged cfDNA library comprises cfDNA molecules ligated at each end to an adaptor module; (claim 2: “said nucleic acid fragment is an adaptor-ligated genomic fragment”; [0041]: “A genomic fragment may be adaptor ligated (in which case it has an adaptor ligated to one or both ends of the fragment, to at least the 5′ end of a molecule)”) and 
(b) isolating the one or more tagged cfDNA-capture probe module complexes from (a) to form isolated tagged cfDNA-capture probe module complexes, wherein each isolated tagged cfDNA-capture probe module complex comprises a tagged cfDNA molecule and a capture probe module (claim 1b: “hybridizing a first member of said first population of surface-bound oligonucleotides to a selection oligonucleotide comprising a region that hybridizes with said first member and a region that contains a genomic sequence” – inherently isolating); 
(c) enzymatically processing the one or more isolated tagged cfDNA-capture probe module complexes from (b) to generate one or more tagged hybrid nucleic acid molecules, wherein the enzymatic processing comprises performing 5'-3' DNA polymerase extension of the capture probe module using the tagged cfDNA molecule as a template, and wherein each tagged hybrid nucleic acid molecule comprises the capture probe and a complement of the tagged cfDNA molecule (claim 1c: “extending said first member of said first population of surface-bound oligonucleotides to produce a support-bound selection primer that comprises a sequence that is complementary to said genomic sequence”; [0012]: “DNA polymerase-mediated extension”); 
(d) performing PCR on the tagged hybrid nucleic acid molecules of (c) to generate amplified tagged hybrid nucleic acid molecules (claim 1f: “amplifying said extension product … to produce a PCR product”; and 
(e) performing a quantitative genetic analysis of the amplified tagged hybrid nucleic acid molecules (claim 8, 9, 14; [0081]).
Regarding claim 44 as amended, although Myllykangas teaches a capture probe which hybridizes to a target DNA (claim 1 d: “hybridizing said support-bound selection primer to a nucleic acid fragment comprising said genomic sequence”), Myllykangas does not teach “wherein the one or more capture probe modules is not immobilized to a surface”.  However, one of ordinary skill in the art would have reasonably considered alternate means of performing hybridization capture for target enrichment as was well-known in the art and reviewed by Mamanova (i.e. Figure 1 (c): “In the hybrid capture–based approach, adaptor modified genomic DNA libraries are hybridized to target-specific probes either on a microarray surface or in solution.”).  One of ordinary skill in the art would have considered using solution capture as an alternate means and further facilitating use of smaller sample sizes (Mamanova p. 115: “the hybridization reaction further to completion using a smaller quantity of sequencing library”).  Thus, one of ordinary skill in the art would have reasonably considered following Myllykangas including alternate capture means and arrive at the claimed invention.
Regarding claim 45 as amended, Myllykangas teaches the adaptor module further comprises 
(a) a primer binding site (claim 3: “said 5′ end adaptor comprises a binding site for a sequencing primer at the end that is ligated to said genomic fragment”), and
(b) a unique read code that identifies each unique sequencing read ([0111]: “Read 2 functionally serves as a molecular barcode for a distinct primer-probe”; [0067]: “the adaptor comprises a barcode sequence that allows the source of the adaptor-ligated genomic fragment to be identified after the PCR products are sequenced.”; claim 15; [0071]: “the adaptor of the adaptor-ligated genomic fragment may contain a barcode sequence that allows the source of the adaptor-ligated genomic fragment to be identified after PCR product is sequenced”)
(c) one or more sequences for DNA sequencing (claim 3: “said 5′ end adaptor comprises a binding site for a sequencing primer at the end that is ligated to said genomic fragment”; [0017]; Fig. 5C).  
Although Myllykangas teaches a molecular barcode which “refers to a unique sequence of nucleotides is used to identify and/or track the source of a polynucleotide in a reaction” ([0054], [0111]) and is known as identifying a specific molecule – i.e. a single adapter ligation – Myllykangas does not explicitly teach the claim element of “a unique read code that identifies each unique sequencing read”.  However one of ordinary skill in the art following the teaching of Myllykangas would have been aware of the utility of molecular barcoding/counting to identify each unique sequencing read because such techniques were known in the art as evidenced by Fodor’s teaching of molecule counting of individual DNA molecules by attaching unique oligonucleotide tag-labels – aka molecular barcode - (Abstract, Figs. 1 and 3, claims 1-4, 17, [0011]) such as referenced by Myllykangas’ molecular barcode.  One of ordinary skill in the art would have been motivated to combine Myllykangas and Fodor at least because such a combination would have allowed identification and counting of the number of mutations in a given sample – i.e. from tumor – and arrive at the claimed invention.  
In addition, one of ordinary skill in the art would have reasonably considered alternate hybridization such as capture techniques for target enrichment as was well-known in the art and reviewed by Mamanova (i.e. Figure 1 (c): “In the hybrid capture–based approach, adaptor modified genomic DNA libraries are hybridized to target-specific probes either on a microarray surface or in solution.”).  One of ordinary skill in the art would have considered using solution capture as an alternate means and further facilitating use of smaller sample sizes (Mamanova p. 115: “the hybridization reaction further to completion using a smaller quantity of sequencing library”).  One of ordinary skill in the art following the teaching of the cited art would have considered the alternative hybridization and capture with an expectation that the method would provide high coverage (Mamanova Fig. 4, p. 115 “solution capture yields superior sequence coverage of the target regions from a similar yield of sequences.”).  Thus, one of ordinary skill in the art would have reasonably considered following Myllykangas including alternate capture means and arrive at the claimed invention.
Regarding claim 47, Myllykangas teaches a plurality of target genetic loci ([0007]: “For example, a single locus or multiple different loci”).
Regarding claims 48 and 49, Myllykangas teaches capture probe modules of the same length (claim 1: “surface-bound oligonucleotides to a selection oligonucleotide”; [0031]: “An oligonucleotide may be 10 to 20, 11 to 30, 31 to 40, 41 to 50, 51-60, … nucleotides in length”).
Regarding claim 50, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection), but does not specifically teach determining the number of genome equivalents in the tagged cfDNA library.  However, one of ordinary skill in the art following the teaching of Myllykangas would reasonably consider utilizing well-known bioinformatics analysis such as determining the number of genome equivalents such as taught by Fodor ([0080], [0109], [0154], [0204]) and arrive at the claimed invention with a reasonable expectation of success.
Regarding claim 51, Myllykangas teaches nucleic acid analysis on a broad scope of samples ([0026]: defines sample as including “Any sample containing nucleic acid”) as well as examples of tissue ([0088]: “Fresh frozen tissue samples were obtained from a colorectal cancer patient.”), but does not specifically teach the DNA is isolated from a biological sample of a subject selected from the group consisting of … blood.  However, one of ordinary skill in the art would have reasonably considered using a cfDNA sample from tissue as well as blood as is well-known in the art and arrive at the claimed invention.
Regarding claim 52, Myllykangas teaches bioinformatics analysis on the reads ([0097]: “Sequence analysis and variant detection. Sequence reads were aligned to the human genome version human genome build NCBI 37-hg19 using Burrows-Wheeler Aligner (BWA)”).
Regarding claim 53-57, Myllykangas teaches bioinformatics analysis on the reads including variant detection / genetic lesions ([0097]-[0099]: Sequence analysis and variant detection; [0110]: “a clear pathogenic nonsense mutation of SMAD4 (S 144*) was identified and validated. This gene is frequently mutated in colorectal cancer and a colon cancer driver gene”; [0081]: genomic rearrangements) which one of ordinary skill in the art would have considered and arrive at the claimed invention.  
Regarding claim 67-68, wherein the tail sequence is capable of hybridizing to a partner oligonucleotide comprising a member of a binding pair to allow for isolation and/or purification Myllykangas teaches such a hybridization sequence (claim 1b; claim 7: “said selection oligonucleotide comprises a binding site for a sequencing primer”) and is similarly taught by Fodor ([0182]: “end-labeled with Biotin, and hybridized to a whole-genome tiling array”; Fig. 9).  One of ordinary skill in the art would have reasonably considered utilizing such a binding pair including biotin to allow for isolation and/or purification which is routine in the art and arrive at the claimed invention.
Regarding claims 69-70, wherein each of the plurality of capture probes hybridizes to the target genetic locus within about 200 bp of any other capture probe Myllykangas teaches hybridization of the capture probe (claim 7, [0057], [0073], Fig. 14) but does not specifically teach within about 200 bp of any other capture probe.  However, one of ordinary skill in the art following the teaching of Myllykangas would have considered such an element as is taught by Fodor ([0182]: “The amplified DNA was fragmented with DNase I, end-labeled with Biotin, and hybridized to a whole-genome tiling array which spans the entire non-repetitive portion of the genome with uniform coverage at an average probe spacing of ˜200 nt”; [0187], Fig. 8) including optimization of the hybridization of the target to maximize the specificity and arrive at the claimed invention.
Regarding claim 71, wherein at least at least one capture probe hybridizes downstream of the target region and at least one capture probe module hybridizes upstream of the target region Myllykangas teaches forming “two complementary, immobilized sequencing library fragments” ([0012]) which one of ordinary skill in the art would have considered in designing capture probes and was well known in the art such as also taught by Fodor ([0090]: upstream/downstream configurations for primer hybridization of both complements) and arrive at the claimed invention.
Response to remarks
Applicant argues that the proposed modification of Myllykangas would render it unsatisfactory for its intended purpose because “bridge PCR” could not be performed and it changes the principle of operation of immobilized primer probes.  Regarding “bridge PCR”, it is for the purpose of preparing for sequencing as part of Illumina’s platform which one of ordinary skill would have understood (Myllykangas [0053]: “Bridge PCR (which may also be referred to as “cluster PCR”) is used in Illumina's Solexa platform.”) and thus would be considered part of the sequencing step which is the same purpose in the cited art references.  
Regarding the principle operation of the immobilized primer probes, the purpose is to capture members of a library for preparation in sequencing (Myllykangas Title, Abstract: “Direct Capture, Amplification and Sequencing of Target DNA”) as is the same purpose in solution capture as described by Mamanova (Title: “Target-enrichment strategies for next generation sequencing”, Figure 1c).  Myllykangas teaches sequencing methods that were well-known in the art typically utilize capture techniques with a “bait” on a substrate (microarrays) or in solution ([0004]: “In many sequencing methods, particularly re-sequencing methods (i.e., methods in which a locus is re-sequenced), a target is first captured and then sequenced. Several target capture methodologies have been developed and integrated with high throughput sequencing systems. Specifically, hybridization-based assays using beads or microarrays and in-solution based techniques using molecular inversion probes or genomic circularization oligonucleotides can be applied to capture target DNA. Captured DNA is then prepared for sequencing.”) which Myllykangas sought to improve by incorporating a primer in the probe/bait to simplify the complicated molecular biology protocols often employed ([0003]: “Complicated molecular biology protocols are often employed to prepare the enriched DNA sample”).  Similarly, Mamanova teaches that hybrid capture typically uses an array or solution hybridization with baits (Figure 1):

    PNG
    media_image1.png
    422
    587
    media_image1.png
    Greyscale


Mamanova teaches the solution hybridization is more attractive for high-throughput (p. 117: “We also found in-solution target enrichment to have an equivalent or slightly better performance than on-array enrichment (Figs.3b,c, 4 and Table 1), and that the former was the more attractive option for high-throughput target enrichment.”), thus one of ordinary skill in the art would have been motivated to look to improving the solution capture technique including in combination with the teaching of Myllykangas to improve the structure of the probe/bait to incorporate a primer which allows for capture via hybridization and extension ([0012]: “Captured single-adapter library fragments are used as a template for DNA polymerase and primer-probes are extended.”) for improved sequencing.  One of ordinary skill in the art would have recognized that the improvement to the bait would be successful because such primer extension steps are routine in the art and it would have been predictable that the technique improving the array capture would have worked equally well with the solution capture technique.  Thus, one of ordinary skill substituted an art recognized equivalent (solution vs. array capture) for the same purpose (capture and amplification for sequencing).  See MPEP 2144.06.   There was no change in principle operation and substituting an art recognized equivalent (solution vs. array capture) for the same purpose (capture and amplification for sequencing) is prima facie obvious.
	 This rejection is maintained.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Myllykangas et al. (US20120157322) in view of Mamanova (Nature Methods, v. 7 no. 2, Feb 2010, p. 111-118), Fodor et al. (US20110160078), and Schnall-Levin et al. (US20150376700, “Schnall”). 
Claims 44-45, 47-57, 67-71 are rejected under 35 U.S.C. 103 as detailed supra and incorporated herein.  These claims are also rendered obvious over Myllykangas, Mamanova and Fodor in view of Schnall which one of ordinary skill in the art would consider in combination as they are both to genetic analysis through sequencing and are in the same field of endeavor.  
Regarding claim 58 and 59, Myllykangas teaches genetic analysis associated with a genetic disease, but does not specifically teach a genomic rearrangement that fuses the 3' coding region of the ALK gene to the EML4 gene.  However, one of ordinary skill in the art following the teaching of Myllykangas would consider known genetic disease lesions such as taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) and arrive at the claimed invention.
Response to remarks
Applicant makes similar arguments already addressed supra.  Applicant further argues that the probes of Schnall are immobilized on a surface and bind untagged DNA fragments.  One of ordinary skill in the art would have understood that the known genetic disease lesions taught by Schnall ([0200], Fig. 15, EML-4 gene fused to the ALK gene) would be applicable to the same technique and arrive at the claimed invention.  All of the references utilized similar techniques for isolating and sequencing DNA of interest which one of ordinary skill in the art would have reasonably considered in combination and arrive at the claimed invention.  The argument is not persuasive and this rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 44-45, 47-59, 67-71 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant persuasively argued withdrawal of the rejection over the amended claim language of “wherein the one or more capture probe modules is not immobilized to a surface”.  This rejection is withdrawn.
Conclusion
The claims are not in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        May 12, 2022 02:46 pm